Citation Nr: 0504660	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel in the right knee.

2.  Entitlement to service connection for encephalitis, 
claimed as nose bleeds, unconsciousness, blurred vision, and 
blackouts.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for plantar fasciitis, 
claimed as a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

The instant appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which denied claims for service 
connection for residuals of shrapnel in the right knee; 
encephalitis, claimed as nose bleeds, unconsciousness, 
blurred vision, and blackouts; a bilateral shoulder disorder; 
and plantar fasciitis, claimed as a right foot disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2003 VA Form 9, the appellant requested a 
hearing at the RO before a Veterans Law Judge.

On June 16, 2004, a hearing was held before the undersigned 
Veterans Law Judge sitting at Chicago, Illinois.  
Unfortunately, the recording of that hearing was inaudible 
due to technical problems, and a transcript of that hearing 
could not be made.  The Board of Veterans' Appeals (Board) 
sent a letter to the appellant in December 2004 informing him 
that the tape was inaudible and offering him the opportunity 
for another hearing.  The appellant responded in January 2005 
that he wanted another hearing before a Veterans Law Judge 
sitting at the RO.  See generally 38 U.S.C.A. § 7107 (West 
2002).

In light of the foregoing, this case is REMANDED for the 
following:

The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and notified of the hearing 
date.

Thereafter, whether the travel board hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for further 
appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



